757 N.W.2d 102 (2008)
UNITY APOSTOLIC CATHEDRAL, Joyce Haddon, and Dr. Clarence B. Haddon, Plaintiffs-Appellees,
v.
WAYNE COUNTY TREASURER and Larone Garrett, Defendants, and
Synergy Acquisitions, L.L.C., Third-Party Defendant-Appellant.
Docket No. 136908. COA No. 263499.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the April 22, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.